DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 1/31/22. As directed by the amendment: claims 1 and 5 have been amended, claims 2-4 have been canceled, and new claims 11-14 have been added. Thus, claims 1 and 5-14 are presently pending in the application.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “plurality of elastomeric stitch” suggested to be changed to --plurality of elastomeric stitches--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zobel (4,014,047) in view of Weinberg (2009/0277451).
Regarding claim 1, in figures 1-3 and 13 Zobel discloses a personal protective mask 1, comprising: a main body (porous material of 1, Col. 3, ll. 21-23) having a top end (at upper edge 3), a bottom end (at lower edge 4), an inside surface (closest to the face in use, fig. 2), an outside surface (shown in fig. 3), a middle section (a section between the top end and bottom end that extends from the left edge 5 to the right edge 6 in use), and an outer periphery (outer periphery of 1); an expandable section (middle section including left and right end portions of 1 that are contracted due to a line of elastic stitches 7, Col. 3, ll. 27-52) that is positioned along the middle section (the 
Regarding claim 6, the modified Martin discloses that the adhesive material comprises: adhesive skin tape (abstract, Weinberg).
Regarding claim 10, the modified Zobel discloses at least one head strap (9, Zobel) that extends outward from the outer periphery of the main body (Fig. 1 Zobel).
Regarding claim 11, the modified Zobel discloses that the resilient retention member (7 Zobel) includes at least one elastomeric stitch (Col. 3, ll. 27-52 Zobel) that is in communication with the plurality of folds of the expandable section (Col. 3, ll. 27-52 Zobel).

Regarding claim 13, the modified Zobel discloses that the expandable section is formed integrally with the main body (Fig. 1-3 and 13, Col. 3, ll. 27-52 Zobel).
Regarding claim 14, the modified Zobel discloses that the expandable section and the main body are constructed from a single piece of material (Fig. 13 Zobel).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zobel and Weinberg, as applied to claim 1 above, in further view of Martin et al. (2009/0078261).
Regarding claim 5, the modified Zobel discloses that the main body includes a shape and size that is suitable for engaging a face of a user (Fig. 1, Zobel), but is silent regarding that the main body comprises an N95 filtration rating. However, Martin teaches a main body of a mask that comprises an N95 filtration rating ([0090] Martin). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zobel’s filter material with an N95 filtration rating, as taught by Martin, for the purpose of providing improved filtration of contaminants.
Regarding claim 7, the modified Zobel is silent regarding discloses a nose clip that is positioned along the outside surface of the main body. However, Martin teaches 
Regarding claim 8, the modified Zobel discloses that the nose clip is constructed from a malleable material ([0067] Martin) and includes an adjustable shape ([0067] Martin).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zobel and Weinberg, as applied to claim 1 above, in further view of Liu et al. (2018/0353781).
Regarding claim 9, the modified Zobel is silent regarding a moisture wicking strip that is positioned along the inside surface of the main body. However, in fig. 1 Liu teaches a moisture wicking strip (120 [0029]) that is positioned along the inside surface of the main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zobel’s inside surface of the main body with the addition of a moisture wicking strip, as taught by Liu, for the purpose of absorbing moisture generated by a user's respiration and/or perspiration ([0029] Liu).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magidson et al. (2012/0060843) to a mask having a resilient portion 18 extending over a folded portion of the mask (fig. 5) and Wyrick et al. (10,385,484) to a mask with elastic yarn 20 that forms folds in inelastic yarn 22.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785